Citation Nr: 1217632	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-47 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral fallopian tube removal.

2.  Entitlement to an increased (compensable) evaluation for right tuboplasty.  

3.  Entitlement to an increased (compensable) evaluation for pelvic adhesions.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) decision issued in October 2007 by the Department of Veterans Affairs (VA) RO in St. Petersburg, Florida.  In this decision, the RO determined that new and material evidence had not been received to reopen a service connection claim for bilateral fallopian tube removal, and continued separate noncompensable evaluations for pelvic adhesions and right tuboplasty.  

In January 2012, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

Also in January 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  

The Board notes further that at the January 2012 personal hearing, the Veteran raised the issues of service connection for removal of her gallbladder as secondary to service-connected pelvic adhesions as well as service connection for painful laparoscopy/laparotomy scars also as secondary to service-connected pelvic adhesions.  See January 2012 Board hearing transcript, p. 18, 19.  These matters are referred to the RO for appropriate action.



FINDINGS OF FACT

1.  In January 2012, prior to promulgation of a decision in the appeal, the Veteran testified that she wished to withdraw her appeal seeking to reopen her service connection claim for bilateral fallopian tube removal, and an increased compensable evaluation for right tuboplasty, and such statement was reduced to writing in the hearing transcript.  

2.  With resolution of any doubt in the Veteran's favor, the competent medical and lay evidence reflects that her recurring pelvic adhesions have required continuous treatment throughout the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to her request to reopen a service connection claim for bilateral fallopian tube removal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to her increased rating claim for right tuboplasty have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

3.  The criteria for an evaluation of 10 percent, but no higher, for pelvic adhesions have been met throughout the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.116, Diagnostic Code 7614 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims by the Veteran

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  

A review of the record shows that the Veteran expressed disagreement with an October 2007 rating decision that addressed, in pertinent part, the issues of whether new and material evidence had been received to reopen a service connection claim for bilateral fallopian tube removal, as well as entitlement to a compensable evaluation for right tuboplasty.  After the RO issued a statement of the case in August 2009, the Veteran submitted a timely appeal.      

During the January 2012 video conference hearing however, the Veteran indicated that she wished to withdraw her appeal seeking to reopen her service connection claim for bilateral fallopian tube removal, and an increased evaluation for right tuboplasty.   The Veteran's statements of withdrawal were reduced to writing in the hearing transcript; therefore her withdrawal of these issues is valid.  Once the Veteran withdrew these issues, there remained no allegations of error of fact or law for appellate consideration.  Accordingly, the appeal seeking to reopen a service connection claim for bilateral fallopian tube removal and an increased evaluation for right tuboplasty are dismissed. 



II.  Increased Rating Claim for Pelvic Adhesions

a.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, VCAA notice requirements have been satisfied by virtue of letters sent to the Veteran in July 2007 and October 2008.  Collectively, these letters informed her of what evidence was required to substantiate the claims, and of her and VA's respective duties for obtaining evidence.  The Veteran has also been advised as to how disability ratings and effective dates are assigned.  After the issuance of VCAA notice, the claim was readjudicated by way of a supplemental statement of the case dated in December 2009.  

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

In this case, the claims folder contains service treatment records, VA medical evidence, private medical evidence, and medical treatise articles.  The Veteran has undergone a VA examination in conjunction with her pelvic adhesions claim and testified before the undersigned Veterans Law Judge.  Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

b.  Background

By way of history, the record reflects that after the Veteran delivered a child by cesarean section in October 1982, she developed a wound abscess confined to the subcutaneous site.  Thereafter, in 1985, she underwent a surgical procedure for pelvic pain with lysis of pelvic adhesions.  In April 1986, the Veteran underwent a diagnostic laparoscopy due to chronic pelvic pain and secondary infertility.  Postoperative diagnosis was stage II residual pelvic inflammatory disease.  Lysis of adhesions and methylene blue insufflations were performed.  According to an August 1986 operation report, the Veteran presented to the hospital with complaints of chronic pelvic pain and two years of infertility.  Exploratory surgery revealed  that the Veteran's right ovary was nearly 80 percent covered with thin, filmy adhesions, and her right fallopian tube was covered approximately one-third with adhesions.  Adhesiolysis and right tuboplasty were performed.  Final diagnoses were secondary infertility, stage 1-A pelvic adhesive disease, and chronic pelvic pain.  

In August 1987, the Veteran was admitted to the hospital for lower abdominal pain, spotting, and positive pregnancy test.  An exploratory laparotomy revealed a ruptured left ectopic pregnancy with hemoperitoneum.  There was post-operative anemia as well.  During the procedure, adhesions on the right fallopian tube were noted, and then a right lysis of those adhesions was performed.

Post-service, in 1992, the Veteran suffered another ectopic pregnancy.  In 1997, she underwent a laparoscopy for pelvic pain and adhesions.

In January 1998, the Veteran underwent another laparoscopy for evaluation of her pelvis.  Such procedure revealed extensive pelvic adhesions and suspected uterine fibroids.  Progress notes dated in September 1998 show complaints of continued pelvic pain and worsening symptoms.  In August 1999, another laparoscopy revealed adhesions with ovarian cyst and large omental adhesive changes over the abdominal wall.  Pelvic pain and worsening symptoms were noted.  Thereafter, in October 1999, the Veteran underwent exploratory laparotomy with lysis of adhesions due to abdominal and pelvic pain.  Extensive omental adhesions of the anterior abdominal wall were seen.  

In 2001, the Veteran had a successful in vitro fertilization and delivery of twins via a repeat cesarean section.  

Thereafter, the RO, in a January 2003 rating decision, granted service connection for pelvic adhesions and assigned a noncompensable evaluation, effective July 10, 2002.  The grant of service connection was based on recurring pelvic adhesions attributable to the cesarean section performed in service.  

In June 2007, the Veteran filed an increased rating claim for her pelvic adhesions.  

In connection with her claim, the Veteran was afforded a VA examination in October 2007, during which she reported frequent abdominal pain.  On examination, there was tenderness in the suprapubic region.  There was no mass or evidence of complete ovarian atrophy.  Diagnosis was pelvic adhesions, secondary to cesarean section post-operative infection.  The examiner noted mild to moderate effects on the Veteran's usual daily activities, such as exercise, recreation, and sexual activity.  The examiner opined that the Veteran's gynecological conditions were most likely aggravated by post-operative cesarean section infection with adhesion formation.  In arriving at such opinion, the examiner noted the cesarean section while on duty with post-operative infection complications, follow-up problems with tubal ectopic pregnancies, pelvic adhesions and chronic pelvic pain which are most likely related to the infection.  

More recently, in June 2011, the Veteran underwent an unrelated cholecystectomy, however during the procedure, adhesions were seen along the inferior abdomen and along the right lateral paracolic gutter, as well as over the dome of the liver. 

In support of her claim, the Veteran submitted various articles addressing pelvic adhesion symptoms and treatment.  
 

c.  Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2 (2011), the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered. Fenderson v. West, 12 Vet. App. 119 (1999).  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

d.  Analysis

In this case, the Veteran seeks a compensable evaluation for service-connected pelvic adhesions, which are currently evaluated as noncompensably disabling under Diagnostic Code 7614.  

Diagnostic Code 7614 contemplates Disease, Injury, or Adhesions of the fallopian tubes (including pelvic inflammatory disease).  Under Diagnostic Code 7614, a 0 percent (noncompensable) evaluation is assigned for symptoms that do not require continuous treatment; a 10 percent evaluation is assigned for symptoms that require continuous treatment; and a maximum 30 percent evaluation is assigned for symptoms that are not controlled by continuous treatment.  38 C.F.R. § 4.116 (2011).  

In this case, a review of the record reveals that, during her January 2012 personal hearing, the Veteran testified that she experiences continuing pain due to her pelvic adhesions.  The Veteran, as a layperson, is competent to report pelvic and abdominal pain, because this pain is readily observable to her.  See Layno, supra.  The Board also finds the Veteran's statements to be credible in identifying and describing her pelvic adhesion symptomatology.  

The medical evidence of record shows that the Veteran has suffered from extensive, recurring pelvic adhesions since her initial diagnosis, despite the multiple surgical procedures to remove them.  During the appeal period, she continues to report chronic pelvic pain.  During the October 2007 VA examination, there was tenderness in the suprapubic region and the examiner noted chronic pelvic pain due to pelvic adhesions.  The examiner also noted that the Veteran's gynecological disability has mildly to moderately affected her usual daily activities.  The Board further observes that, as recent as 2011, adhesions along the inferior abdomen and the right lateral paracolic gutter, as well as over the dome of the liver, were seen during an unrelated surgery.  Thus, in light of the objective medical evidence of record and the Veteran's lay testimony, and resolving any doubt in the Veteran's favor, the Board concludes that she has required continuous treatment to control her chronic pelvic pain secondary to her recurring pelvic adhesions; a 10 percent evaluation is therefore warranted.  

However, the Board finds that the maximum evaluation of 30 percent is not warranted because there is no objective medical evidence of record showing that her symptoms are not controlled by continuous treatment.  Although early on, the Veteran underwent multiple exploratory surgeries to determine the source of her pelvic pain, the VA and private medical evidence dated from June 2007 (date of increased rating claim) does not show any complaints that would suggest that her symptoms are not being controlled by treatment.  

The Board has considered whether any other diagnostic codes would provide for an evaluation higher than 10 percent.  However, the Board notes that a higher evaluation is not warranted under Diagnostic Code 7615, as there is no evidence of disease, injury, or adhesions of the ovary with symptoms not controlled by continuous treatment.  38 U.S.C.A. § 4.116 (2011).  Additionally, there is no evidence of complete removal of both ovaries, or prolapse or displacement of the uterus, thus a higher evaluation is not warranted under Diagnostic Codes 7619 or 7621.  38 U.S.C.A. § 4.116 (2011).  And, as indicated, the Veteran is separately service-connected for right tuboplasty.  

In sum, the Board finds that the Veteran's disability picture is consistent with a 10 percent evaluation, but no higher, throughout the appeal period.  Accordingly, no staged ratings are warranted.

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011). 

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected pelvic adhesions.  In this regard, the evidence reflects that such disability is primarily productive of symptoms such as abdominal and pelvic pain, manifestations which are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's pelvic adhesions and referral for consideration of extraschedular rating is not warranted. 







      (CONTINUED ON NEXT PAGE)

ORDER

The appeal seeking to reopen a service connection claim for bilateral fallopian tube removal is dismissed.

The appeal seeking an increased (compensable) evaluation for right tuboplasty is dismissed.

A 10 percent evaluation, but no higher, for pelvic adhesions is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


